12-2251
    Liang v. Holder
                                                                                 BIA
                                                                        A094 048 717
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of October, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    XUN XING LIANG,
             Petitioner,

                  v.                                       12-2251
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Charles Christophe, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Cindy S. Ferrier,
                                  Assistant Director; Sunah Lee, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED in part and DISMISSED in part.

     Petitioner Xun Xing Liang, a native and citizen of
China, seeks review of a May 7, 2012, decision of the BIA
denying his motion to reconsider the BIA’s December 29,
2011, denial of his motion to reopen his removal
proceedings. In re Xun Xing Liang, No. A094 048 717 (B.I.A.
May 7, 2012). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     We review the BIA’s denial of a motion to reconsider
for abuse of discretion. See Jin Ming Liu v. Gonzales, 439
F.3d 109, 111 (2d Cir. 2006) (per curiam). A motion to
reconsider must specify errors of fact or law in the BIA’s
prior decision and be supported with pertinent authority.
See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1); Ke Zhen
Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.
2001).

     As an initial matter, to the extent that Liang
challenges the BIA’s 2011 denial of his motion to reopen, we
lack jurisdiction to review his arguments, as he did not
file a petition for review of that decision. See Ke Zhen
Zhao, 265 F.3d at 90; Stone v. INS, 514 U.S. 386, 405-06
(1995).

     With regard to the motion to reconsider the BIA did not
abuse its discretion in denying Liang’s motion on the
grounds it failed to identify errors of law or fact in its
prior decision; the motion largely repeated arguments
contained in Liang’s motion to reopen which the BIA had
previously rejected. See Jin Ming Liu, 439 F.3d at 111.
Liang argues that the BIA erred in noting in its denial of
reconsideration that Liang’s country conditions evidence
made only a single reference to the treatment of Christians
in Fujian Province. He asserts he demonstrated country-wide
persecution of Christians. Because the BIA gave “reasoned
consideration” to the country conditions evidence, it did
not abuse its discretion in finding no basis to reconsider
its prior conclusion that Liang had not shown a material
change in the treatment of Christians since the time of his

                             2
asylum hearing. See Wei Guang Wang v. BIA, 437 F.3d 270,
275 (2d Cir. 2006); Ke Zhen Zhao, 265 F.3d at 90.

     For the foregoing reasons, the petition for review is
DENIED in part and DISMISSED in part. As we have completed
our review, the pending motion for a stay of removal in this
petition is DENIED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3